Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Deep Down, Inc. Channelview, Texas As independent registered public accountants, we hereby consent to the use in this Registration Statement on Form S-1 of our report dated March 31, 2008, relating to the consolidatedfinancial statements of Deep Down, Inc. as of andfor the year ended December 31, 2007 and period from inception (June 29, 2006) to December 31, 2006. We also consent to the reference to us under the heading “Experts” in this Registration Statement on Form S-1. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston,
